GATES, J.
(concurring specially). I concur in the opinion and in tire propriety of the judgment because the itnchailenged facts clearly warrant such judgment, -but I do not agree that the trial court's conclusion of law., to. the effect that Denis- was an unfit person to manage or operate the hotel1, wais entitled to any weight in the determination of what the judgment should be, mor do I concede the correctness of tihie view expressed in the minority opinion, when the case was before us at a former time, to the effect that courts have authority to pass upon the qualifications of hotel keepers,. The assertion of such authority implies the night of courts to abate a person ¡instead of a ootodiitioni. Bad' as tihie character of appellant is shown to be, I do mat believe authority exists in the judiciary to enjoin him from engaging elsewhere in the hotel business.
SMITH, J., concurs.'